DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021, 9/28/2020, 6/30/2020, 5/29/2020, 5/8/2020, and 6/25/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 5-8, and 5-9 contain illegible subject matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses. Reference characters of “average reflectance 1” and “average reflectance 2” are the two terms in question. Appropriate correction is advised. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santan et al. US 2017/0192255.
Regarding claim 1, Santan discloses a spectacle lens ([0017 and 0022], Fig 2 ophthalmic lens system 10), comprising: a lens substrate (12); a multilayer film (18; [0022]) disposed on one surface of the lens substrate (Fig 2, 12); and a multilayer film (22) disposed on the other surface of the lens substrate (Fig 2, 12), wherein an average reflectance (Fig 3-6, [0030], reflectance is about 95%) within the wavelength range from 380 to 500 nm ([0030], 300nm to 700nm) measured at least on one surface of the spectacle lens is 10.00% or more (Fig 3-6, reflectance is at least about 90%), and a reflectance within the entire wavelength range from 400 to 780 nm measured at least on one surface of the spectacle lens is 5.00% or less ([0027], reflectance is less than 1.5%). 
Regarding claim 2, Santan discloses wherein the average reflectance (Fig 3-6, [0030], reflectance is about 95%) within the wavelength range from 380 to 500 nm ([0030], 300nm to 700nm) measured on one surface is 10.00% or more (Fig 3-6, reflectance is at least about 90%), and the average reflectance [0030], reflectance is about 95%) within the wavelength range from 380 to 500 nm ([0030], 300nm to 700nm) measured on the other surface is less than 10.00% ([0027], reflectance is less than 1.5%), and an average reflectance 1 within the wavelength range from 430 to 450 nm ([0037], at 440nm, at least 95%) measured on one surface where the average reflectance of the spectacle lens within the wavelength range from 380 to 500 nm is 10.00% or less ([0037], at 480nm about 5%), is 12.00% or more ([0037], at 480nm about 20%).
Regarding claim 3, Santan discloses wherein, on a surface where the average reflectance within the wavelength range from 380 to 500 nm is 10.00% or less ([0037], reflectance about 5%), a difference between the average reflectance 1 within the wavelength range from 430 to 450 nm and an average reflectance 2 within the wavelength range from 460 to 480 nm of the spectacle lens ([0037], at 440nm, 95%, at 480nm, about 5%), that is (average reflectance 1 - average reflectance 2), is 5.001 or more (Difference is 90% and within the claimed range).
Regarding claim 4, Santan discloses wherein, in the entire range of the wavelength range of more than 500 nm and 780 nm or less ([0033], 540nm), the reflectance measured on one surface of the spectacle lens and the reflectance measured on the other surface of the spectacle lens are both 5.001 or less ([0033], reflectance of about 2% or less).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Santan et al. US 2017/0192255 in view of Li et al. US 2019/0121163.
Regarding claim 5, Santan discloses the invention as described in claim 1 but does not teach spectacles including the spectacle lenses. However, in a similar field, Li teaches spectacles (Fig 1, [0011], spectacle frame 202) including the spectacle lenses (200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Santan with the spectacles of Li to correct vision at close viewing distances (Li, [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Passard et al. US 2017/0351119, Miyamoto US 2018/0067339, and Takahashi US 2019/0155058 are spectacle lens products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                                        

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872